DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 7, filed 18 December 2020, with respect to 112 rejections for claims 40-42 have been fully considered and are persuasive in view of amendment.  The 112 rejections of 05 October 2020 has been withdrawn. 
Applicant's arguments filed 18 December 2020 have been fully considered but they are not persuasive. 
In regards to 103 rejections, the applicant presents the examiner has the initial burden of proving a prima facie case of obviousness, and the examiner must provide explicit reasons why the claimed invention is obvious in view of the prior art, and references must be considered as a whole including those portions teaching against or away from the claimed invention (pages 7-9). The applicant argues that Strommer appears to disclose MPS system, which can determine a distance between marks 116 and 120, but the office action relies on the McGinley reference which teaches mechanism for determining the probe position, and does not teach the determination of traveled length of the catheter and one would not combine Strommer with McGinley to arrive at the claimed invention (page 9). For example, the applicant argues that one would not combine MPS system of Strommer, which can determine distance between marks, with the potentiometer of McGinley, to arrive at the limitations of claim 23 (page 10). 
However, the examiner respectfully disagrees.
The examiner provided explanations and clear motivation, and how the combination can be achieved to arrive the claimed invention using Strommer, McGinley evidenced by Younge in previous office action. 
The examiner clearly stated that Strommer does disclose estimating a current three-dimensional position of the selected catheter portion according to the plurality of mapping positions, and according to a plurality of calculated distances between each of the mapping positions and the initial positions, along the mapping path (Figures 1-7, determines the distance between two marks, [0069], [0087]-[0093], [0193], [0203]-[0209], three dimensional MPS coordinate [0219]). However, Strommer does not teach measuring a traveled length of the medical catheter within the organ from the initial position and estimating a current three-dimensional catheter position according to the traveled length as claimed. The examiner considered specification for determining whether Strommer explicitly discloses “measuring” a traveled length as claimed, and found that traveled length detector is used to measure the traveled length including linear potentiometer ([0053] of instant specification). Accordingly, the examiner incorporated McGinley for determining translation distance of probe position from using potentiometer ([0022] and [0032]), as supported in instant application’s specification, along with detectable tracking elements and to determine three dimensional position ([0025]). 
The examiner further incorporated Younge to support and provide rationale to combine Strommer with potentiometer disclosed by McGinley, since Younge teaches determining displacement measurement of the medical instrument, catheter ([0102]) using potentiometer/optical fiber ([0103]).  Thus, one of ordinary skill in the art could have combined the elements as claimed by Strommer with no change in their respective functions, but arranging fiber optics or coils to measure displacement of the medical device, and the 
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.
Claims 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 12 of U.S. Patent No. 9,775,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the species or subgenus claimed in claims 1-12 of US Patent No. 9,775,538 anticipates the claimed genus in claims 23-39 of current application, and therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Instant Application 15/689,950
Claims – 12/04/2017
US Patent 9,775,538
23. (New) A method for determining a current position of a selected portion of a medical catheter inserted into an organ, the method comprising:

acquiring a plurality of mapping positions of a Medical Positioning System (MPS) catheter within the organ according to output from a sensor included on the MPS catheter, the sensor electrically coupled with an MPS, a 
measuring a traveled length of the medical catheter within the organ from the initial position; and
estimating a current three-dimensional position of the selected catheter portion according to the traveled length, according to the plurality of mapping positions, and according to a plurality of calculated distances between each of the mapping positions and the initial position, along the mapping path.

24. (New) The method according to claim 23, further comprising acquiring a pre-operational image of the organ, by an imager.

25. (New) The method according to claim 24, further comprising registering a three-dimensional coordinate system associated with the MPS with a two-dimensional coordinate system associated with the pre-operational image.

26. (New) The method according to claim 23, further comprising acquiring an operational image of the organ, after constructing the mapping path, to enable display of a representation of the at least one mapping path, on the operational image.

27. (New) The method according to claim 26 further comprising superimposing the representation of the at least one mapping path on the operational image.

28. (New) The method according to claim 27, further comprising displaying a superimposed operational image of the representation of the at least one mapping path on the operational image.

29. (New) The method according to claim 23, further comprising registering a tip of the medical catheter with the initial position.

30. (New) The method according to claim 23, further comprising acquiring an organ timing signal of the organ.

31. (New) The method according to claim 30, further comprising acquiring a plurality of pre-operational images of the organ, according to the organ timing signal.

32. (New) The method according to claim 31, further comprising registering each of the plurality of mapping positions with respective two-dimensional coordinates of a respective pre-operational image.

33. (New) The method according to claim 30, further comprising grouping the mapping positions into 

34. (New) The method according to claim 30, further comprising:

acquiring a plurality of pre-operational images of the organ; and
associating each of the pre-operational images with a respective point in the organ timing signal.

35. (New) A method for determining a current position of a selected portion of a medical catheter inserted into an organ, the method comprising:

acquiring an organ timing signal of the organ;
acquiring a plurality of mapping positions of a Medical Positioning System (MPS) catheter within the organ according to output from a sensor included on the MPS catheter, the sensor electrically coupled with an MPS, a selected one of the mapping positions being defined as an initial position of a mapping path, wherein the plurality of mapping positions are grouped into a respective mapping position group based on the organ timing signal;

measuring a traveled length of the medical catheter within the organ from the initial position; and

estimating a current three-dimensional position of the selected catheter portion according to the traveled length, according to the plurality of mapping positions, and according to a plurality of calculated distances between each of the mapping positions within a respective mapping position group and the initial position, along the mapping path.

36. (New) The method according to claim 35, further comprising acquiring a plurality of pre-operational images of the organ, according to the organ timing signal.

37. (New) The method according to claim 36, further comprising registering each of the plurality of mapping positions with respective two-dimensional coordinates of a respective pre-operational image.

38. (New) The method according to claim 35, further comprising grouping the mapping positions into respective mapping position groups, each of the mapping position groups being associated with a respective point in the organ timing signal.

39.    (New) The method according to claim 35, further comprising:

acquiring a plurality of pre-operational images of the organ; and

associating each of the pre-operational images with a respective point in the organ timing signal.

a tubular organ, the method comprising: a
acquiring a plurality of mapping positions of a Medical Positioning System (MPS) catheter within the tubular organ according to output from a sensor included on the 
displaying a mapping position representation of the mapping positions, superimposed on an image of the tubular organ; 
constructing a mapping path according to the mapping positions, a selected one of the mapping positions being defined as an initial position of the mapping path; 
displaying an operational image of the tubular organ, a path representation of the mapping path, and an initial position representation of the initial position superimposed on the operational image, and a marker image of the selected catheter position of the medical catheter, registering a selected catheter portion with the initial position when the selected catheter portion is disposed at the initial position; 
measuring a traveled length of the catheter within the tubular organ from the initial position; and 
estimating a current three-dimensional position of the selected catheter portion according to the traveled length, according to the mapping positions, and according to a plurality of calculated distances between each of the mapping positions, and the initial position, along the mapping path. 
    2. The method according to claim 1, further comprising acquiring a pre operational image of the tubular organ, by an imager. 
    3. The method according to claim 2, further comprising registering a three-dimensional coordinate system associated with the MPS with a two-dimensional coordinate system associated with the pre operational image. 
    4. The method according to claim 1, further comprising acquiring an operational image of the tubular organ, after constructing the mapping path, to enable display of a representation of the at least one mapping path, on the operational image. 
    5. The method according to claim 4, further comprising superimposing the representation of the at least one mapping path on the operational image. 
    6. The method according to claim 5, further comprising displaying a superimposed operational image of the 
    7. The method according to claim 1, further comprising registering the tip of the medical catheter with the initial position. 
    8. The method according to claim 1, further comprising acquiring an organ timing signal of an organ. 
    9. The method according to claim 8, further comprising acquiring a plurality of pre operational images of the organ, according to the organ timing signal. 
    10. The method according to claim 9, further comprising registering each of the mapping positions with respective two-dimensional coordinates of a respective pre operational image. 
    11. The method according to claim 8, further comprising grouping the mapping positions into respective mapping position groups, each of the mapping position groups being associated with a respective point in the organ timing signal. 
    12. The method according to claim 8, further comprising: acquiring a plurality of pre operational images of the tubular organ; and associating each of the pre operational images with a respective point in the organ 
    


Regarding instant claim(s) 23-39, patented claim(s) 1-12 set(s) forth the above-mapped limitations.
The patented claim recites “tubular organ” while claims 23 and 35 of the instant application recites “an organ,” which is a genus of species “tubular organ” claim 1 in US patent 9,775,538. 
Patented claim(s) 1 further set(s) forth that the “marker image of the selected catheter position.” 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Strommer et al.,” US 2006/0058647 (hereinafter Strommer) and “McGinley et al.,” US 2007/0156066 (hereinafter McGinley) and evidence by “Younge et al.,” US 2008/0285909 (hereinafter Younge). 
Regarding to claim 23, Strommer teaches a method for determining a current position of a selected portion of a medical catheter inserted into an organ, the method comprising:
acquiring a plurality of mapping positions of a Medical Positioning System (MPS) catheter within the organ according to output from a sensor included on the MPS catheter ([0011]-[0012], [0062]-[0063], [0066], [0081]-[0082], [0102]-[0105], [0143] MPS sensor at the tip of imaging catheter), the sensor electrically coupled with an MPS ([0066] MPS sensor), a selected one of the mapping positions being defined as an initial position of a mapping path (mapping from an origin to a destination [0165] and [0172]);
estimating a current three-dimensional position of the selected catheter portion according to the plurality of mapping positions, and according to a plurality of calculated 
Strommer does not explicitly teach measuring a traveled length of the medical catheter within the organ from the initial position and estimating a current three-dimensional catheter position according to the traveled length as claimed.
However, McGinley teaches determining translation distance of probe position from using potentiometer ([0022] and [0032]), along with tracking elements detectable and to determine three dimensional position ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MPS catheter as taught by Strommer to include translation distance disclosed by McGinley, since estimating three dimensional position of the medical device was disclosed by Strommer, and detecting traveled length of the device was well known in the art as taught by McGinley and Younge discloses that determining displacement measurement of the instrument using optical fiber ([0103]).  One of ordinary skill in the art could have combined the elements as claimed by Strommer with no change in their respective functions, but arranging fiber optics or coils to measure displacement of the medical device, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to improved estimation of three dimensional shape and position of the medical device (Younge [0092], [0100] and [0103]) and, and there was reasonable expectation of success.
Regarding to claims 24-34, Strommer, McGinley, and Younge together teach all limitations of claim 23 as discussed above.
Strommer further teaches following limitations:
Of claim 24, further comprising acquiring a pre-operational image of the organ, by an imager ([0073])
Of claim 25, further comprising registering a three-dimensional coordinate system associated with the MPS with a two-dimensional coordinate system associated with the pre-operational image ([0074], [0175]-[0181], [0215] and [0216] three dimensional MPS coordinate system is registered with two-dimensional coordinate system)
Of claim 26, further comprising acquiring an operational image of the organ, after constructing the mapping path, to enable display of a representation of the at least one mapping path, on the operational image (step 934 Figure 19 [0218])
Of claim 27, further comprising superimposing the representation of the at least one mapping path on the operational image (step 396 and 938 Figure 19 [0219]-[0220])
Of claim 28, further comprising displaying a superimposed operational image of the representation of the at least one mapping path on the operational image (Figure 20 [0221])
Of claim 29, further comprising registering a tip of the medical catheter with the initial position (tip of the catheter, [0217])
Of claim 30, further comprising acquiring an organ timing signal of the organ. ([0059], [0073] and [0214] organ timing signal monitor 878 Figure 18)
Of claim 31, further comprising acquiring a plurality of pre-operational images of the organ, according to the organ timing signal ([0073] and [0218])
Of claim 32, further comprising registering each of the plurality of mapping positions with respective two-dimensional coordinates of a respective pre-operational image ([0217]-[0219])
Of claim 33, further comprising grouping the mapping positions into respective mapping position groups, each of the mapping position groups being associated with a respective point in the organ timing signal ([0217]-[0219])
Of claim 34, further comprising:
acquiring a plurality of pre-operational images of the organ; and associating each of the pre-operational images with a respective point in the organ timing signal ([0073] prerecorded image synchronized with the real time organ timing signal of the organ)
Regarding to claim 35, Strommer teaches a method for determining a current position of a selected portion of a medical catheter inserted into an organ, the method comprising:
Acquiring an organ timing signal of the organ ([0059], [0073] and [0214] organ timing signal monitor 878 Figure 18)
acquiring a plurality of mapping positions of a Medical Positioning System (MPS) catheter within the organ according to output from a sensor included on the MPS catheter ([0011]-[0012], [0062]-[0063], [0066], [0081]-[0082], [0102]-[0105], [0143] MPS sensor at the tip of imaging catheter), the sensor electrically coupled with an MPS ([0066] MPS sensor), a selected one of the mapping positions being defined as an initial position of a mapping path (mapping from an origin to a destination [0165] and [0172]),
wherein the plurality of mapping positions are grouped into a respective mapping position group based on the organ timing signal ([0217]-[0219])
estimating a current three-dimensional position of the selected catheter portion according to the plurality of mapping positions, and according to a plurality of calculated distances between each of the mapping positions and the initial positions, along the mapping path (Figures 1-7, determines the distance between two marks,  [0069], [0087]-[0093], [0193], [0203]-[0209], three dimensional MPS coordinate [0219])
Strommer does not explicitly teach measuring a traveled length of the medical catheter within the organ from the initial position and estimating a current three-dimensional catheter position according to the traveled length as claimed.
However, McGinley teaches determining translation distance of probe position from using potentiometer ([0022] and [0032]), along with tracking elements detectable and to determine three dimensional position ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MPS catheter as taught by Strommer to include translation distance disclosed by McGinley, since estimating three dimensional position of the medical device was disclosed by Strommer, and detecting traveled length of the device was well known in the art as taught by McGinley and Younge discloses that determining displacement measurement of the instrument using optical fiber ([0103]).  One of ordinary skill in the art could have combined the elements as claimed by Strommer with no change in their respective functions, but arranging fiber optics or coils to measure displacement of the medical device, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to improved estimation of three dimensional shape and position of the medical 
Regarding to claims 36-39, Strommer, McGinley, and Younge together teach all limitations of claim 35 as discussed above.
Of claim 36, further comprising acquiring a plurality of pre-operational images of the organ, according to the organ timing signal.
Of claim 37, further comprising registering each of the plurality of mapping positions with respective two-dimensional coordinates of a respective pre-operational image ([0074], [0175]-[0181], [0215] and [0216] three dimensional MPS coordinate system is registered with two-dimensional coordinate system)
Of claim 38, further comprising grouping the mapping positions into respective mapping position groups, each of the mapping position groups being associated with a respective point in the organ timing signal ([0217]-[0219])
Of claim 39, further comprising acquiring a plurality of pre-operational images of the organ; and associating each of the pre-operational images with a respective point in the organ timing signal ([0073] prerecorded image synchronized with the real time organ timing signal of the organ)
Claims 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Ramamurthy et al.,” US 2009/0137952 (hereinafter Ramamurthy) and “McGinley et al.,” US 2007/0156066 (hereinafter McGinley) and evidence by “Younge et al.,” US 2008/0285909 (hereinafter Younge). 
Regarding to claim 40, Ramamurthy teaches a system for determining a position of a selected portion of a first elongate medical device, the system comprising:
a first elongate medical device that includes a selected portion (different instruments with a fiber, plurality of elongate instruments [0134]-[0135])
a second elongate medical device that is sensor enabled, wherein a position of the second elongate medical device is determined by a medical positioning system (MPS) ([0026] electromagnetic sensors, [0134]-[0135] and [0137]);
wherein a determination is made that the selected portion of the first elongate medical device has been inserted into an organ to a known location based on the position of the second elongate medical device ( instrument is at or adjacent to a target area or tissue [0085], [0109], relative location [0153])
Ramamurthy does not teach a traveled length detector and determination based on a measurement obtained from the traveled length detector.
However, McGinley teaches determining translation distance of probe position from using potentiometer ([0022] and [0032]), along with tracking elements detectable and to determine three dimensional position ([0025]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  optical fibers as taught by Ramamurthy to include translation distance disclosed by McGinley, since estimating three dimensional position of the medical device was disclosed by Ramamurthy, and detecting traveled length of the device was well known in the art as taught by McGinley and Younge discloses that determining displacement measurement of the instrument using optical fiber ([0103]).  One of ordinary skill in the art could have combined the elements as claimed by Strommer with no change in their respective functions, but arranging fiber optics or coils to measure displacement of the medical device, and the combination would have yielded nothing more than predictable 
Regarding to claim 41, Ramamurthy, McGinley, and Younge together teach all limitations of claim 40 as discussed above.
McGinley further teaches determining translation distance of probe position from using potentiometer ([0022] and [0032]), along with tracking elements detectable and to determine three dimensional position ([0025]), thus discloses claimed variable electro-resistive system as claimed. 
Regarding to claim 42, Ramamurthy, McGinley, and Younge together teach all limitations of claim 40 as discussed above.
Ramamurthy further teaches wherein the selected portion of the first elongate medical device is registered with the position of the second elongate medical device, wherein the position of the elongate medical device is an initial position (register the respective position and/or orientation variables of each elongate instrument in a single reference coordinate system [0024] and [0135] and [0225]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/PATRICIA J PARK/Primary Examiner, Art Unit 3793